DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/21, 10/20/21, 2/23/22, 5/13/22 and 8/8/22 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 2005/0206421).
With respect to claim 1,
Figure 5 of Nishikawa discloses an apparatus comprising: 
a pass-gate (504) controllable by a clock (CK); 
a data input (D) coupled to the pass-gate (504); 
a capacitor (501) coupled to the pass-gate (504), wherein the capacitor comprises non-linear polar material (Paragraph 46); and 
a driver (508) coupled to the capacitor (where 508 is electrically coupled to 501) such that a first terminal of the capacitor is coupled to the pass-gate (where the output of 504 is coupled to 501) and a second terminal of the capacitor is coupled to an input of the driver (where the input of 508 is electrically coupled to 501).
With respect to claim 2,
Nishikawa further teaches a transistor (505) coupled to the first terminal of the capacitor (501), wherein the transistor is controllable to reset a voltage on the first terminal of the capacitor (where 505 is controllable by /CK).  
With respect to claim 3,
Nishikawa further teaches wherein the transistor is a first transistor (505), wherein the apparatus comprises a second transistor (506) coupled to the second terminal of the capacitor, wherein the second transistor is controllable to reset a voltage on the second terminal of the capacitor (where 506 is controllable by /CK).  
With respect to claim 4,
Nishikawa further teaches a first transistor (606) coupled to the second terminal of the capacitor and a supply node (see Figure 6 - where 606 is coupled to one terminal if 601 and a supply voltage node); and a second transistor (607) coupled to the second terminal of the capacitor and a ground node (see Figure 6 - where 607 is coupled to 601 and ground).  
With respect to claim 7,
Nishikawa further teaches wherein the non-linear polar material includes one of: ferroelectric material, para-electric material, or non-linear dielectric material (Abstract and Paragraph 46). 
With respect to claim 10,
Figure 5 of Nishikawa discloses an apparatus comprising: 
a tri-statable driver (504) controllable by a clock (CK); 
Docket No.: 12.P013US-C142a data input (D) coupled to the tri-statable driver (504); 
a capacitor (501) coupled to the tri-statable driver (504), wherein the capacitor comprises non-linear polar material (Paragraph 46); and 
a driver (508) coupled to the capacitor (where 508 is electrically coupled to 501) such that a first terminal of the capacitor is coupled to the tri-statable driver (where the output of 504 is coupled to 501) and a second terminal of the capacitor is coupled to an input of the driver (where the input of 508 is electrically coupled to 501).  
With respect to claim 11,
Nishikawa further teaches a transistor (505) coupled to the first terminal of the capacitor (501), wherein the transistor is controllable to reset a voltage on the first terminal of the capacitor (where 505 is controllable by /CK).    
With respect to claim 12,
Nishikawa further teaches wherein the transistor is a first transistor (505), wherein the apparatus comprises a second transistor (506) coupled to the second terminal of the capacitor, wherein the second transistor is controllable to reset a voltage on the second terminal of the capacitor (where 506 is controllable by /CK).    
With respect to claim 13,
Nishikawa further teaches wherein the transistor is a first transistor (505), wherein the apparatus comprises a second transistor (506) coupled to the second terminal of the capacitor, wherein the second transistor is controllable to reset a voltage on the second terminal of the capacitor (where 506 is controllable by /CK).      
With respect to claim 16,
Nishikawa further teaches wherein the tri-statable driver comprises a tri-statable inverter (see Figure 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Manipatruni et al. (US 10,944,404).
With respect to claim 5,
Nishikawa teaches he invention as claimed and further teaches wherein the driver is an output driver (see Figure 5), but is silent to an input driver coupled to the data input and the pass-gate.
Manipatruni, in the same field of endeavor, teaches a low power ferroelectric based majority logic gate adder. Manipatruni further teaches in Figure 1A, the use of input drivers (101-103) for generating analog or digital input signals (Column 6, lines 3-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an input driver coupled to the data input and the pass-gate as taught by Manipatruni for the purpose of generating an input signal as required. 
With respect to claim 6,
Nishikawa teaches he invention as claimed, but is silent to wherein the driver comprises one of: a buffer, an amplifier, NAND, AND, OR, multiplexer, or NOR logic gates. 
Manipatruni, in the same field of endeavor, teaches a low power ferroelectric based majority logic gate adder. Manipatruni further teaches that an inverting logic element may include one of: a buffer, a CMOS inverter, a NAND gate or a NOR gate (see claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a buffer as the driver as taught by Manipatruni since the selection of any of these known equivalents would be within the level of ordinary skill in the art. 
With respect to claim 14,
Nishikawa teaches he invention as claimed and further teaches wherein the driver is an output driver (see Figure 5), but is silent to an input driver coupled to the data input and the tri-statable driver.  
Manipatruni, in the same field of endeavor, teaches a low power ferroelectric based majority logic gate adder. Manipatruni further teaches in Figure 1A, the use of input drivers (101-103) for generating analog or digital input signals (Column 6, lines 3-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an input driver coupled to the data input and the tri-statable driver as taught by Manipatruni for the purpose of generating an input signal as required. 
With respect to claim 15,
Nishikawa teaches he invention as claimed, but is silent to the driver comprises one of: a buffer, an amplifier, NAND, AND, OR, multiplexer, or NOR logic gates.  
Manipatruni, in the same field of endeavor, teaches a low power ferroelectric based majority logic gate adder. Manipatruni further teaches that an inverting logic element may include one of: a buffer, a CMOS inverter, a NAND gate or a NOR gate (see claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a buffer as the driver as taught by Manipatruni since the selection of any of these known equivalents would be within the level of ordinary skill in the art. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Derner et al. (US 9,858,979).
With respect to claim 8,
Nishikawa teaches he invention as claimed, but is silent to wherein the ferroelectric material includes one of: Docket No.: 12.P013US-C141Bismuth ferrite (BFO), BFO with a doping material where in the doping material is one of Lanthanum, or elements from lanthanide series of a periodic table; Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La or Nb; a relaxor ferro-electric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT-BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST); perovskite ferroelectrics which include one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3; a hexagonal ferroelectric which includes one of: YmnO3 or LuFeO3; hexagonal ferroelectrics which include one of of a type h-RmnO3, where R is a rare earth element including one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium TM, ytterbium (Yb), or yttrium (Y); Hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides; Hafnium oxides of a form, Hf1-x Ex Oy where E can be Al, Ca, Ce, Dy, er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; Al(1-x)Sc(x)N, Ga(1-x)Sc(x)N, Al(1-x)Y(x)N or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein 'x' is a fraction; Niobate type compounds LiNbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or Improper ferroelectric which include one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100.  
Derner, in the same field of endeavor, teaches a reprogrammable non-volatile ferroelectric latch that includes ferroelectric cells and ferroelectric capacitors. Derner further teaches that exampled of ferroelectric materials include barium titanate (BaTiO3), lead titanate (PbTiO3), lead zirconium titanate (PZT), and strontium bismuth tantalite (SBT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lead zirconium titanate (PZT) as the ferroelectric material as taught by Derner since the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 17-20 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844